PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/284,354
Filing Date: 28 Oct 2011
Appellant(s): Des JARDINS et al.



__________________
[Charley F. Brown]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 May 2021.

January 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Examiner Note
      Brief on Appeal discloses that this is an appeal from the Final Office Action (hereinafter, the “Office Action”) dated January 22, 2020. For the purpose of examination this will be treated as typographical error and the Final Office Action (hereinafter, the “Office Action”) dated January 22, 2020 interpreted as the Final Office Action (hereinafter, the “Office Action”) dated January 22, 2021.

(2) Response to Argument
VII.   ARGUMENTS

B.     Wollmershauser in view of Kudelski does not teach or suggest “a synchronization signal” as claimed
         Appellant argues the combination of Wollmershauser and Kudelski does not teach or suggest “sending by the first device to a second device, based on a communication from the time element, a synchronization signal comprising tuning information configured to cause output, at the second device, second content” as recited by claim 1. 
        Appellant argues based on premise that any synchronization signal that Wollmershauser may teach relates to synchronizing the same content at different devices, while any synchronization signal that may Kudelski may teach relates to presenting different content at the same device.
       Examiner respectfully disagrees with Appellant. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986). 
      The examiner is obliged to give terms their broadest reasonable interpretation with Appellant’s specification as a person of ordinary skill in the art. In this regards, Examiner finds that Wollmershauser teaches  master device i.e. local device customer premise equipment comprises STB (first device) sending instructions to global clock (e.g. time element) provided by the service provider to provide a local play point (event) associated with it a timestamp for use by the master device i.e. local device i.e. customer premise equipment comprises STB (first device)  in determining a local or different device) (Wollmershauser: [paragraph 0015-0016, 0077]).
      Wollmershauser further teaches the master device i.e. the local device i.e. customer premise equipment comprises STB (first device) sending synchronization signal includes tuning information configured to cause output content at the slave device i.e. the remote device i.e. customer premise equipment comprises STB (second device or different device) so that the slave device i.e. the remote device i.e. customer premise equipment comprises STB (second device or different device) adjust its timing (i.e., its play point) based on information received from the master device i.e. the local device i.e. customer premise equipment comprises STB (first device)) and display output content on the slave device i.e. the remote device i.e. customer premise equipment comprises STB (second device or different device) (Wollmershauser: [paragraph 0015-0016, 0058, 0077-0078]).
      Thus, the examiner cited prior art reference "Wollmershauser" teaches "sending by the first device to a second device, based on a communication from the time element, a synchronization signal comprising tuning information configured to cause output content at the second device" as explained above.
      The examiner cited prior art reference Kudelski teaches multimedia device (i.e. first device) sending command includes synchronizing information (i.e. synchronizing signal) to Television set (second device or different device) and synchronizing information (i.e. synchronizing signal) configured to cause output content includes additional content information (i.e. contextual content or second content) such as actor information related to same content to the Television set (the second device or different device). Thus, Kudelski teaches sending by the first device to the second device, a synchronization signal configured to provide a content which includes additional content information (i.e. contextual content or second content) such as actor information related to same content (Kudelski: [paragraph 0054-0056]). Therefore, the examiner finds that the combination of Wollmershauser and Kudelski discloses the above-argued limitation and Appellant’s arguments to this point unpersuasive.

C.    The motivation to combine Wollmershauser and Kudelski is not properly supported
      Appellant argues that the motivation to combine the reference is not properly supported. 
      Appellant argues based on premises that the Office Action fabricates a non-existent problem in Wollmershauser to be solved by the proposed modification using the teachings of Kudelski simply to justify the rejection. A system that provides the same content at multiple devices does not need to provide contextual information related to the content, because there is no context to provide when the content is the same. 
     The Examiner respectfully disagrees with Appellant. The examiner cited prior art reference “Wollmershauser” teaches sending by the first device to a second device, a synchronization signal comprising a tuning information comprising tuning information configured to cause output content at the second device as explained above. The examiner cited prior art reference Kudelski teaches sending by the first device to a second device, a synchronization signal configured to provide a content which includes additional content information (i.e. contextual content or second content) such as actor information related to same content as explained above. 
       Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made to utilize the teachings of Wollmershauser for sending by the first device to the second device a synchronization signal comprising a tuning information configured to cause output content at the second device when implemented in the Kudelski system will allow one of ordinary skill in the art to send by the first device a synchronization signal configured to provide a content which includes additional content information (i.e. contextual content or second content) such as actor information related to same content on second device. One of ordinary skill in the art would be motivated to utilize the teachings of Wollmershauser with the Kudelski system in order to provide additional contextual information related to content (Kudelski: [paragraph 0010, 0013]). Therefore, the examiner finds that the combination of Wollmershauser and Kudelski discloses the above-argued limitation and Appellant’s arguments to this point unpersuasive.
     Applicants argue claims 8 and 16 based on the arguments presented for Claim 1. The same explanation is applicable to claims 8 and 16 as mentioned above with respect to claim 1.

D. Biniak in view of Matz does not teach or suggest “routing[...J first content data” and “second content data” as claimed
Biniak teaches “formatted contextual data” (e.g., content) where “formatted” relates to the device that may output the content. In contrast, Matz teaches a “content type or format[,]” such as an “advertisement” or a “movie, etc.[,]” that relates to the content itself. Matz at 1} 40. Biniak teaches a content format as it relates to device type and/or compatibility, while Matz teaches a content format as it relates to content type. Thus, any content that may be routed according to Biniak (e.g., based on content format and device type) is not routed in the same way that content may be blocked/filtered according to Matz (e.g., based on content type or classification). Accordingly, the combination of Biniak with Matz cannot each “routing[...] first content data [...] and [] second content data” as claimed.    
       The Examiner respectfully disagrees with Appellant.  The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
      The examiner is obliged to give terms their broadest reasonable interpretation with Appellant’s specification as a person of ordinary skill in the art. In this regards, the examiner broadly interpreted claimed subject matter "first content data" based on a classification of the first content data and "second content data" based on a classification of the second content data and it can be anything. 
receiving, by a synchronization computing device, first content data and second content data, wherein the first content data is contextually related to the second content data and routing the first content data and the second content data, by the synchronization computing device. 
       Biniak describes Social Media Platform (synchronizing computing device) receiving first content from original content source (i.e. first content data) and receiving contextual content from secondary content source (i.e. second content data) and the content from the original content source is synchronized with the content from the contextual content source and social media platform (synchronizing computing device) provides (route) the first content data and second content data  to the different devices based upon type of content according to different devices capability (Biniak: [paragraph 0036-0037, 0046-0047]).
      The examiner cited prior art reference “Matz" teaches routing first content data to a first one of a plurality of devices BASED ON A classification of the first content data, and the second content data to a second one of the plurality of devices BASED on a classification of the second content data. 
         Matz describes tags corresponding to classification of media content and plurality of client devices such as 104,105 etc. and sending (e.g. routing) media content (first content) based on tags corresponding to classification of media content to client device i.e. 104 (Matz: [Fig 5, paragraph 0029-0030, 0033, 0063]).
       Matz describes tags corresponding to classification of media content and plurality of client devices such as 104, 105 etc. and sending (e.g. routing) another media content 
   Therefore, the examiner finds that the combination of Biniak and Matz discloses the above-argued limitation and Appellant’s arguments to this point unpersuasive.


E. The Office Action fails to consider claim 21 “as a whole”
    Appellant argues that the combination of Biniak with Matz was improper and the Office Action has failed to establish a prima facie case of obviousness with respect to, at least, the limitation of claim 21.
   The Examiner respectfully disagrees with Appellant.  The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986).
receiving, by a synchronization computing device, first content data and second content data, wherein the first content data is contextually related to the second content data and routing the first content data and the second content data, by the synchronization computing device” as explained above. 
       The examiner cited prior art reference “Matz" teaches “routing first content data to a first one of a plurality of devices based on a classification of the first content data, and the second content data to a second one of the plurality of devices based on a classification of the second content data” as explained above”. 
    Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made to utilize the teachings of Biniak for receiving, by a synchronization computing device, first content data and second content data, wherein the first content data is contextually related to the second content data and routing the first content data and the second content data, by the synchronization computing device when implemented in the Matz system will allow one of ordinary skill in the art to route first content data to a first one of a plurality of devices based on a classification of the first content data, and the second content data to a second one of the plurality of devices based on a classification of the second content data. One of ordinary skill in the art would be motivated to utilize the teachings of Biniak with the Matz system in order to provide more and more media content data to larger and larger audiences (Matz: [paragraph 0002]). Therefore, the examiner finds that the combination of Biniak and Matz discloses the above-argued limitation and Appellant’s arguments to this point unpersuasive.
F.      Rejection of Dependent Claims
         Appellant argues that each of claims 2-3, 5-7, 10-15, 17-19 and 22-23 depends directly or indirectly from one of independent claims 1, 8, 16 or 21 discussed above. Accordingly, for at least the reasons discussed above with respect to the independent claims, Appellant submits that the dependent claims are non-obvious over the cited art.
       The Examiner respectfully disagrees and finds these arguments unpersuasive.
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-3, 5-7, 10-15, 17-19 and 22-23 are hereby maintained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        


Conferees:

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.